Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 2-12, drawn to Advertisement, classified in G 06Q 30/0241.
	II. Claims 13-19, drawn to Targeted advertisement, classified in G 06Q 30/0251.
III. Claims 20-21, drawn to Market prediction or demand forecasting, classified in G 06Q 30/0202.
		
2.	The inventions are distinct, each one from the other because of the following reasons:
	In the instant case subcombination I is related to training a machine-learning algorithm on input comprising images of a transaction area proximate to a transaction terminal during transactions and transaction details for the transaction; training the machine-learning algorithm on expected output for the input, wherein the expected output comprising indications as to whether the original customers associated with the transaction did or did not enter a store and did or did not purchase an item along with an item type for any purchased item when they entered the store after conducting the corresponding transactions at the transaction terminal; producing a trained machine-learning algorithm from the training on the input and the expected output; providing current images of the transaction area and current transaction details for a current customer conducting a current transaction as current input to the trained machine-learning algorithm; receiving as current output from the trained machine-learning algorithm a first prediction as to whether the current customer will enter the store after the current transaction and a second prediction as to an item category for predicted items that the current customer is predicted to purchase when entering the store; and engaging the current customer at the transaction terminal by providing a promotion associated with the item category identified in the second prediction based on the first prediction, which is not required for nor a variation of subcombination II, and III.  Subcombination II is related to identifying visual characteristics of images captured of a transaction area proximate to a transaction terminal during a transaction of a customer who is purchasing fuel during the transaction; obtaining transaction details associated with the fuel and the  which is not required for nor a variation of subcombination I, and III. Subcombination III is related to a fuel pump attached and interfaced to the transaction terminal; the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations comprising: receiving images of a transaction area adjacent to the transaction terminal when a customer is purchasing fuel at the transaction terminal to fuel a vehicle; deriving visual characteristics of the customer and the vehicle from the images; obtaining transaction details from the transaction terminal identifying the fuel grade for the fuel for the transaction, a total volume of the fuel for the transaction, a fuel time required for fueling the vehicle, a total transaction price for the transaction, a time of day, a day of week, and a calendar day; obtaining current weather data for a location associated with the transaction terminal; providing the visual characteristics, the transaction details, and the current weather data to a trained machine-learning algorithm as input; receiving as output from the trained machine-learning algorithm a first prediction as to whether the customer will enter a store adjacent to the transaction terminal, a second prediction as to whether the customer will purchase a given item within the store, and a third prediction as to an item category associated with the given item; and based on the first prediction and the second prediction, causing a promotion associated with the item category provided with the third prediction to be delivered to the customer while the customer remains at the transaction terminal fueling the vehicle which is not required for nor a variation of subcombination I, and II.

	The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
	(b) the prior art applicable to one invention would not likely be applicable to another invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 


4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elchanti whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). (FP FINISH).